Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams, publication number: US 2018/0158060.

As per claim 1, Adams teaches a first device comprising:
a three-dimensional object detection component (Camera, [0063]); 
a non-transitory memory storing instructions; and
one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the first device to perform operations comprising:
receiving an access request by a first user (Initiating transaction, [0178]);

capturing, using the three-dimensional object detection component, three-dimensional object data for an object within a detection range of the three-dimensional object detection component (Capturing user gestures, [0184], Fig 8, 820); and
determining whether the first user is authenticated for the access request based on the three-dimensional object data (Server authenticating, [0186-0188]).

As per claim 3, Adams teaches wherein the three-dimensional object data comprises a movement of the object, a pattern of the movement, a placement of the object in relation to the first device, or an orientation of the object in relation to the first device (Gestures and movements, Fig. 3A-D, [0099]).

As per claim 4, Adams teaches wherein the three-dimensional object data comprises a movement of the object, a pattern of the movement, a placement of 

As per claim 5, Adams teaches wherein the three-dimensional object data comprises a movement of the object, a pattern of the movement, a placement of the object in relation to the first device, or an orientation of the object in relation to the first device (Gestures and movements, Fig. 3A-D, [0099]).

As per claim 6, Adams teaches wherein prior to capturing the three-dimensional object data, the operations further comprise:
displaying one of a holographic image or a display screen image for the authentication request, wherein the one of the holographic image or the display screen image comprises display data for performance of the at least one of the movement or the orientation (Virtual objects and keyboards, Fig. 3A-D).

As per claim 7, Adams teaches wherein the operations further comprise:
determining a location of the first device,
wherein the selected authentication process is specific to the location (Location specific, [0132]).

As per claim 8, Adams teaches wherein the operations further comprise:
determining location information for the location, wherein the location
information comprises at least one of a layout of the location or real-world objects within the location,
wherein the selected authentication process comprises a movement of the object based on the location information (Using real world objects, [0132], moving blocks, [0094]).

As per claim 9, Adams teaches wherein the access request is associated with a use of a transaction processing service provided by a service provider, and wherein prior to outputting the authentication request, the operations further comprise:
receiving the authentication request from the service provider, wherein the selected authentication process is determined by the service provider based on the access request,
wherein the determining whether the first user is authenticated comprises communicating the three-dimensional object data to the service provider and receiving an authentication result from the service provider based on the three-dimensional object data (Server authenticating, [0186-0188]).

As per claim 10, Adams teaches wherein the access request is associated with a use of the first device, and wherein prior to outputting the authentication request, the operations further comprise:
determining, by the first device, the authentication request based on the selected authentication process for the use of the first device (Authentication based on content, [0132]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11- 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adams, publication number: US 2018/0158060 in view of Zhang, publication number: US 2020/0074065.

As per claim 2, Adams teaches authenticating a user based on received gestures in a three-dimensional system. 

In an analogous art, Zhang teaches wherein the three-dimensional object detection component comprises a radar system (using a radar to identify gestures in a user authentication system, [0051]).
It would have been obvious to one of ordinary skill in the art to modify Adam’s user authenticating system to include a radar as described in Zhang’s authentication system for the advantages of more accuracy in captured data.

As per claim 11, Adams teaches a method comprising:
receiving an access request from a device of a first user (Initiating transaction, [0178]);
responsive to the access request, generating, by a service provider based on user data for the first user, a three-dimensional authentication process associated with the service provider, and wherein the three-dimensional authentication process comprises a challenge to perform a three-dimensional gesture by the first user that is captured by the device (authentication based on user location, [0132][0182][0094], Fig. 3, virtual authentication object, [0135], camera, [0063]); and
transmitting the three-dimensional authentication process to the device associated with the first user (Receiving virtual object, [0136]).


In an analogous art, Zhang teaches using radio waves by a radar component for gesture capturing (using a radar to identify gestures in a user authentication system, [0051]).
It would have been obvious to one of ordinary skill in the art to modify Adam’s user authenticating system to include a radar as described in Zhang’s authentication system for the advantages of more accuracy in captured data.

As per claim 12, the combination teaches wherein the generating the three-dimensional authentication process comprises receiving the three-dimensional authentication process from a second user for authenticating the first user for access to one of a location associated with the second user, an online account of the second user, or an electronic lock controlled by the second user (Adams: Server controlling access, [0191][0023]).

As per claim 13, the combination teaches further comprising:
receiving three-dimensional data performed by the first user from the device, wherein the three-dimensional data is captured by the device using the radar component;

authenticating the first user based on the comparing (Adams: Compare and authenticate, [0191]).

As per claim 14, the combination teaches further comprising:
transmitting solution data for the challenge to the device, wherein the solution data comprises required three-dimensional data detected by the radar component of performance of the three-dimensional gesture (Adams: Detecting gestures, Fig. 3A-D, [0099]).

As per claim 15, the combination teaches further comprising:
transmitting a message comprising instructions for completion of the challenge by the first user (Adams: Request to verify, Fig. 8, 816, [0180]).

As per claim 16, the combination teaches wherein prior to generating the three-dimension authentication process, the method further comprises:

wherein the three-dimensional authentication process is generated based on the challenge (Adams: Authentication based on profile and location, [0132], User information, [0007][0056]).


As per claim 17, Adams teaches a system comprising:
a non-transitory memory storing instructions; and
one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising:
receiving, by an authentication server, a request to authenticate a user (Initiating transactions, Fig. 8, 812, [0178], Fig. 8, 816, [0181]);

transmitting the authentication query to a device of the user (displaying virtual authorization, Fig. 8, 818, [0182]);
receiving data captured by the device using a component, wherein the data comprises a movement of the user detected using the component (captured user input, Fig. 8, 820, [0182]); and
authenticating the user based on the action and the captured data data (authenticating, [0191]).
Adams does not teach wherein the user gestures are captured using a radar component.
In an analogous art, Zhang teaches wherein the user gestures are captured using a radar component (using a radar to identify gestures in a user authentication system, [0051]).
It would have been obvious to one of ordinary skill in the art to modify Adam’s user authenticating system to include a radar as described in Zhang’s authentication system for the advantages of more accuracy in captured data.

As per claim 18, the combination teaches wherein the challenge requests that the user perform the action using a body part of the user with at least one of a virtual 

As per claim 19, the combination teaches wherein the data specific to the user comprises a user profile for the user, wherein the user profile comprises past user data of the user and past challenges completed by the user, and wherein the authentication query is generated based on the user profile (Adams: user profile, [0007][0056][0082]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Adams, publication number: US 2018/0158060 in view of Zhang, publication number: US 2020/0074065 in further view of Ghosh, publication number: US 2015/0161375.


As per claim 20, the combination of Adams and Zhang teach authenticating user by using gestures. 
The combination does not teach wherein the operations further comprise: determining a transaction data for the user, wherein the transaction data comprises
one or more prior purchase transaction,
wherein the authentication query is generated based on the transaction history, and wherein the challenge requests that the user perform the three-dimensional action to identify information from the one or more prior purchase transactions.

wherein the authentication query is generated based on the transaction history, and wherein the challenge requests that the user perform the three-dimensional action to identify information from the one or more prior purchase transactions (Authenticating users by using prior transactions, [0065], Fig. 7).

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the combination of Adams and Zhang to include authenticating based on information specific to the user as described in Ghosh’s user authentication system for the advantage of having an extra layer of security since Adams already teaches context specific authentication in [0132]. 


Conclusion













Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494